DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 4726870 to McWilliams et al. (hereinafter McWilliams) in view of US 4363738  to Kummermehr and US 4403023 to Reiss.
Regarding claim 1, McWilliams discloses a method for manufacturing a heat insulation fabric using a heat insulation composition (col 1, ln 56-60), the method comprising:
step 10 of manufacturing a heat insulation composition (S10), the heat insulation composition including water as solvent (aqueous suspension, col 2, ln 46-51), less than 10 wt% aerogel (col 3, ln 8-10), which overlaps the instantly claimed range of 3 to 5 parts by weight of aerogel powder, 1 wt% or less cellulose binder (col 3, ln 20) or 1 wt% or less alkali silicate binder (col 3, ln 14-15), both of which overlap the instantly claimed range of 1 to 2 parts by weight of adhesive binder, and opacifier in an amount of 1/10 to twice the amount of silica (col 5, ln 10-15), thereby providing less than 5 wt% to 20 wt% opacifier, which overlaps the instantly clamed range of 1 to 5 parts by weight of opacifier.  Less than 10 wt% aerogel, 1 wt% or less binder and less than 5 wt% to 20 wt% opacifier provides 69 to less than 100% water, which overlaps the instantly claimed range of 80 to 100 parts by weight of water.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.
McWilliams further discloses step 20 of coating the heat insulation composition on an outer surface of a fabric while the fabric is moving (S20) (Fig. 1 and col 3, ln 21-23); and
step 30 of applying pressure to the outer surface of the fabric that was coated with the heat insulation composition, for the heat insulation composition to be absorbed into an inside of the fabric (S30) (col 3, ln 28-29).
McWilliams does not expressly disclose that the opacifier is carbon black powder having a particle of a diameter of 10 µm or less.
However, Kummermehr does teach an insulating composition comprising an aerogel (col 3, ln 49-52), adhesive binder (col 4, ln 1-2) and an opacifier selected from a group that includes carbon black, wherein the carbon black has a particle diameter of 1 to 10 µm (col 2, ln 39-42), which closely overlaps the instantly claimed range of 10 µm or less.  See MPEP 2144.05(I), cited above.
It would be obvious to one of ordinary skill in the art to employ the carbon black of Kummermehr as an obvious alternative to the TiO2 opacifier of McWilliams as they are equivalents in the art.  See Kummermehr, col 2, ln 41-50.  It would also be obvious to employ carbon black having a size of 10 µm or less to improve the thermal quality of the insulation (Kummermehr, col 2, ln 55-60). 
Both McWilliams and Kummermehr are silent regarding the density of the carbon black opacifier.  
However, Reiss does teach an insulation material comprising aerogel and opacifiers (col 2, ln 66-col 3, ln 3) wherein the opacifiers have a density of ≤ 0.48 g/cm3 (col 2, ln 43-45), which overlaps the instantly claimed range of 0.06 to 0.15 g/cm3.  See MPEP 2144.05(I), cited above.  Reiss also teaches a direct relationship between opacifier density and thermal conductivity (col 2, ln 43-53).  
It would be obvious to one of ordinary skill in the art to employ a carbon black opacifier as set forth in McWilliams and Kummermehr, having a low density that at least overlaps the instantly claimed density of 0.06 to 0.15 g/cm3 as set forth in Reiss, to ensure formation of a porous, low density insulating material (Kummermehr, col 1, ln 29-36 and McWilliams, col 1, ln 5-10) with the desired thermal conductivity and thermal quality (Reiss, col 1, ln 38-41 and Kummermehr, col 2,ln 55-60).

Regarding claim 2, McWilliams in view of Kummermehr and Reiss discloses the method of claim 1.  McWilliams further discloses wherein the step 10 (S10) includes:
preparing an aqueous binder mixture (bath) by mixing the water, binder, aerogel, opacifier (col 5, ln 10-18) and additional additives (col 5, ln 3-9) but fails to expressly recite the order in which the components are added, particularly
  a step 11 of preparing an aqueous binder mixture by mixing the solvent and the adhesive binder (S11);
step 12 of adding a first additive to, and mixing, the aqueous binder mixture (S12);
step 13 of adding to, and dispersing within, the aqueous binder mixture the aerogel powder (SI3);
step 14 of adding a second additive to the dispersion in which the aerogel powder and the first additive are mixed with the aqueous binder mixture (S14); and
step 15 of adding to, and dispersing within, the dispersion containing the second additive the carbon black powder (S15).
However, see MPEP 2144.04(IV) (C), which states that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In the instant case, the order of mixing the components is not expected to substantially alter the final product, absent evidence to the contrary. 

Regarding claim 3, McWilliams in view of Kummermehr and Reiss discloses the method of claim 2.  McWilliams further discloses wherein in step 12 (S12) fumed silica (pyrogenic silica) or silica aerogel, employed in a weight ratio of less than 10% (col 4, ln 8-12) are added (col 4, ln 8-12).  McWilliams fails to expressly disclose wherein both fumed silica and silica aerogel are present. 
Kummermehr discloses both silica aerogel as an insulating material (col 3, ln 46-47) and fumed silica (pyrogenic silica, col 3, ln 13) as a dispersant present in an amount of 2:98 to 30:70 dispersant to opacifier (col 2, ln 10-17).  McWilliams recites that opacifier is present in an amount of less than 5 wt% to 20 wt%, as discussed above.  This provides less than 0.10 to 8.57 wt% fumed silica, which overlaps the instantly claimed range of 1 to 2 part by weight with respect to the mixture of the solvent, the adhesive binder, the aerogel powder, and the carbon black powder.  See MPEP 2144.05(I), cited above. 
It would be obvious to one of ordinary skill in the art to employ both silica aerogel and fumed silica as set forth in Kummermehr in the McWilliams process in to facilitate formation of a homogenous coating with fine, even distribution of each component, without signs of agglomeration or clumping (Kummermehr, col 3, ln 19-26) and ultimately improve the adhesion of the coating to the fabric (McWilliams, col 3, ln 64 – col 4, ln 6). 

Regarding claim 4, McWilliams in view of Kummermehr and Reiss discloses the method of claim 2.  McWilliams fails to expressly further disclose wherein in Step 14 (S14) at least one inorganic oxide selected from a group comprising rutile titanium dioxide, silicon carbide, hematite, and magnetite, with a particle of a diameter of 10 µm or less, is added as the second additive in a weight ratio of 1 to 5 with respect to the mixture of the solvent, the adhesive binder, the aerogel powder, and the carbon black powder.
However, Kummermehr does teach the addition of at least one inorganic oxide, selected from a group comprising rutile titanium dioxide and silicon carbide (col 2, ln 44-45), with a particle of a diameter of 1 to 10 µm, which overlaps the instantly claimed range of 10 µm or less (see MPEP 2144.05, cited above), added as the second additive in a weight ratio of up to 60 wt% (col 2, ln 50-52), which overlaps the instantly claimed range of 1 to 5 with respect to the mixture of the solvent, the adhesive binder, the aerogel powder, and the carbon black powder.  See MPEP 2144.05(I), cited above. 
It would be obvious to one of ordinary skill in the art to employ the rutile and/or silicon carbide of Kummermehr to the McWilliams coating solution to decrease the thermal conductivity of the end product and increase thermal quality (Kummermehr, col 2, ln 55-60).

Regarding claim 6, McWilliams in view of Kummermehr and Reiss discloses method of claim 1.  McWilliams further discloses wherein the adhesive binder includes at least one of cellulose and methylcellulose (col 3, ln 16-20).

Regarding claim 7, McWilliams in view of Kummermehr and Reiss discloses the method of claim 1.  McWilliams fails to expressly further disclose wherein in Step 14 (S14) at least one mineral oxide selected from a group comprising titanium dioxide, silicon carbide, and iron hydroxide, with a particle of a diameter of 10 µm or less, is added as the second additive in a weight ratio of 1 to 5 with respect to the mixture of the solvent, the adhesive binder, the aerogel powder, and the carbon black powder.
However, Kummermehr does teach the addition of at least one mineral oxide, selected from a group comprising titanium dioxide and silicon carbide (col 2, ln 44-45), with a particle of a diameter of 1 to 10 µm, which overlaps the instantly claimed range of 10 µm or less (see MPEP 2144.05, cited above), added as the second additive in a weight ratio of up to 60 wt% (col 2, ln 50-52), which overlaps the instantly claimed range of 1 to 5 with respect to the mixture of the solvent, the adhesive binder, the aerogel powder, and the carbon black powder.  See MPEP 2144.05(I), cited above. 
It would be obvious to one of ordinary skill in the art to employ the titanium dioxide and/or silicon carbide of Kummermehr to the McWilliams coating solution to decrease the thermal conductivity of the end product and increase thermal quality (Kummermehr, col 2, ln 55-60).

Regarding claim 8, McWilliams in view of Kummermehr and Reiss discloses a heat insulation fabric, made by a process that overlaps the process of instant claim 1.  McWilliams further discloses the heat insulation fabric comprising less than 10 wt% aerogel (col 3, ln 8-10), which overlaps the instantly claimed range of 3 to 5 parts by weight of aerogel powder, 1 wt% or less cellulose binder (col 3, ln 20) or 1 wt% or less alkali silicate binder (col 3, ln 14-15), both of which overlap the instantly claimed range of 1 to 2 parts by weight of adhesive binder, and opacifier in an amount of 1/10 to twice the amount of silica (col 5, ln 10-15), thereby providing less than 5 wt% to 20 wt% opacifier, which overlaps the instantly clamed range of 1 to 5 parts by weight of opacifier, as discussed above.  Also see MPEP 2144.05(I), cited above.
Claim 8 is a product by process claim.  See MPEP 2113, cited in the Office Action mailed 10/7/20.  In the instant case, it is found that the instantly claimed process of making the claimed product as set forth in claim does not impart any structural or functional characteristics to the claimed product.  .  
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.

Claim 5  is  rejected under 35 U.S.C. 103 as being unpatentable over McWilliams in view of Kummermehr and Reiss and further in view of US 3791998 to Bruns. 
Regarding claim 5, McWilliams in view of Kummermehr discloses the method of claim 1.  McWilliams further discloses wherein in step 30 (S30), a roller has a width that appears similar to or greater than a width of the fabric, as is conventional in the art, to ensure completely coating the fabric and arranged to contact both surfaces or one surface, for the heat insulation composition to be absorbed into the fabric with the pressure of the roller (roller in the bath, Fig. 1) but fails to expressly disclose a blade that is prepared similar or greater than a width of the fabric and with an elastic lower part having a sharp-shaped side, wherein the lower part is bent to contact the transferred fabric, and applies pressure to the fabric, for the heat insulation composition to be absorbed into the fabric.
	However, Bruns discloses a method of forming a heat insulation fabric (col 4, ln 18-21) by coating the fabric (col 3, ln 32-37) with a composition comprising aerogels (col 2, ln 69), binders (polysiloxanes, col 2, ln 55) and opacifiers (such as titanium dioxide, col 2, ln 71) by applying coating to both sides of the fabric via roller and knife coating (col 4, ln 10-15). The knife conventionally has a blade that is positioned/bent to contact the fabric.  The blade applies pressure to the fabric to impregnate the fabric with the coating (abstract).  The blade is expected to have a width greater than or equal to the width of the fabric to ensure completely coating the fabric, absent evidence to the contrary. 
It would be obvious to one of ordinary skill in the art to employ the blade of Bruns in the McWilliams/Kummermehr method to ensure completely coating the fabric in a simple and efficient manner and thereby facilitate formation of well-bonded, smooth coherent insulation with good mechanical and thermal properties (Burns, col 4, ln 5-21 and McWilliams, col 3, ln 64 – col 4, ln 6).  

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 2/3/21, with respect to Rouanet have been fully considered and are persuasive.  Newly amended claim 8 recites the amounts of each component in the final insulation product.  Rouanet teaches higher amounts of aerogel and is silent regarding the amounts of adhesive binder and carbon black.  
Therefore, the 103 rejection of claim 8 as obvious over Rouanet has been withdrawn. 

Applicant's arguments filed 2/3/21, regarding McWilliams in view of Kummermehr have been fully considered. 
Applicant argues that primary reference, McWilliams, requires an intermediate drying step. Applicant further argues that by the time pressure is applied to the coating cloth, the solvent would have dried up so that there would be no heat insulation composition that includes water and can be absorbed into an inside of the fabric. The instant claims merely require that pressure is applied to the outer surface of the coated fabric, wherein the coating is the heat insulation composition.  Applicant is arguing that the coating must be liquid to be absorbed into an inside of the fabric.  However, by definition, to absorb is to take in or soak up (energy or a liquid or other substance) by chemical or physical action.  See Oxford Dictionary on Lexico.com (https://www.lexico.com/en/definition/absorb). The definition does not limit absorption to liquid infiltration.  Other substances can be absorbed by physical action.  The application of pressure in primary reference, McWilliams, is a physical action that is expected to absorb the insulation composition into an inside of the fabric, absent evidence to the contrary.  Also note that instant claim 1 contains the transitional phrase “comprising”, which allows for additional steps in the method, such as a drying step.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pressure is applied to the outer surface of the fabric coated with the heat insulation composition, where the heat insulation composition includes water at the time of pressing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims do not positively recite or require that the heat insulation coating composition contains water at the time that pressure is applied.
Applicant also argues that neither McWilliams nor Kummermehr teach using a carbon black powder having the instantly claimed density.  While the references do seek to provide a low density insulation with low thermal conductivity, the references do not teach the instantly claimed carbon black powder density. 
Therefore, the 103 rejection of claims 1-4 and 6-8 as obvious over McWilliams in view of Kummermehr has been withdrawn.  The 103 rejection of claim 5 as obvious over McWilliams in view of Kummermehr and Bruns has also been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Reiss.  Reiss teaches an opacifier having a density of ≤ 0.48 g/cm3, which overlaps the instantly claimed range of 0.06 to 0.15 g/cm3 (col 2, ln 43-45) and teaches a direct relationship between opacifier density and thermal conductivity (col 2, ln 48-53).  It would therefore be obvious to one of ordinary skill in the art to employ a low density carbon black opacifier to provide a low density insulation with the desired thermal conductivity. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5830548 to Andersen et al. (Figures 1 and 4 show conventional rollers that are equal to or wider than the width of the fabric being treated).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734